This is a collateral attack in the circuit court upon an order of the County Judge of Levy County on September 20, 1937, on final accounting of Dr. J.W. Turner, guardian, at which time the accounting was validated and confirmed; Dr. Turner absolved from any liability for the estate; the surety bond dissolved and the sureties exonerated of all liability thereunder.
On the authority of Lucy v. Deas, 59 Fla. 552, 52 So. 515, and Bemis v. Loftin, 127 Fla. 515, 173 So. 683, the judgment of the circuit court entered after denial of petitioner's motions to dismiss should be reversed.